SETTLEMENT — MEMORANDUM OF AGREEMENT

 

Debtor Party:

Manhattan Scientifics, Inc. ("MHTX")

 

Creditor Parties:

Marvin Maslow ("MM")

 

Jack B. Harrod ("JBH")

 

Gross Amount of "Soft Debt" as of 12/31/06*:

MM = $1,375,000.

 

JBH = $ 1,112,500.

 

Settlement Amount(s) at 40%:

MM = $550,000

JBH = $445,000.

 

Proportionate payments will be made to MM (55%) & JBH (45%) plus Interest on
Settlement Amount(s) of 5% per annum on unpaid sums.

Payment format:

(a)        Monthly based upon net proceeds of sales of shares of Novint ("NVNT")
stock owned by Debtor on the following basis: MHTX will sell shares of NVNT
common stock on a weekly basis at the rate of 5% of the prior week's total
trading volume over the course of each week with minimum sales of at least 2,000
shares. For example: If the prior week's trading volume is an aggregate of
70,000 shares, then MHTX will sell 5% or 3,500 shares (say 700 shares/day)
during the next week. All net proceeds will be paid out 55% to MM and 45% to JBH
by the 10th of each month for the prior month's sales (monthly payments shall be
applied first to accrued interest and then to principal), and

(b) In the event that MHTX sells any other of its assets, i.e., Novint adult
rights, or patent portfolio interests, 50% of the net proceeds of such sale
shall be promptly paid out 55/45 to MM and JBH to accelerate the repayment of
the subject debt. The Company shall retain the other 50% of the net proceeds for
corporate purposes.

• NOTE: This format allows MHTX to potentially realize some appreciation from
its ownership of NVNT shares which was the original stated purpose to incubate
NVNT. MHTX shareholders might otherwise complain that the Company was not
allowed by "insiders" to realize the object of its NVNT investment.

Conditions:

Approval by counsel

 

Marvin Maslow

Manhattan Scientifics, Inc.

By:/s/ Marvin Maslow

By: Emmanuel Tsoupanarias

 

December 12, 2007

December 12, 2007

 

Jack B. Harrod

By:/s/ Jack B. Harrod

 

December 12, 2007

 

--------------------------------------------------------------------------------